F§LED

FEB 2 1 Z[ll!

C|erk, U S Districl Court

IN THE UNITED sTATEs DISTRICT CoURT Dismcé$;nggma"a
FoR THE DISTRICT oF MoNTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR l7-60-BLG-SPW
Plaintiff,
vs. ORDER EXCLUDING EXPERT
JOSHUA ABRAM DISKIN,
Defendant.

 

 

Before the Court is Defendant Joshua Abram Diskin’s motion to exclude the
government’s drug dog expert from the suppression hearing scheduled for February,
22, 2019. (Doc. 102). Diskin argues the expert should be excluded because the
government’s disclosure was untimely.

Rule 16 requires the government to disclose, at the defendant’s request, a
summary of any expert witness testimony the government intends to use during its
case-in-chief as well as “the bases and reasons for those opinions,” the data and
scientific reports supporting the opinions, and other expert documents. Unitea'

States v. W.R. Grace, 526 F.3d 499, 513 (9th Cir. 2008) (citing Fed. R. Crim. P.

2
l6(a)(l)(E-G)). District courts may enforce discovery deadlines with appropriate

orders, including the exclusion of untimely produced evidence. W.R. Grace, 526
F.3d at 513 (citing Fed. R. Crim. P. 16(d)(2)). Rule 16 grants district courts “broad
discretion to fashion remedies for the violation of [their] discovery orders.” United
States v. Spillone, 879 F.2d 514, 522 (9th Cir. 1989). The sanction should not be
“harsher than necessary to accomplish the goals of Rule 16.” Unitea' States v. Gee,
695 F.2d 1165, 1169 (9th Cir. 1983). District courts have “inherent power,
exercisable under appropriate circumstances, to assure the proper and orderly
administration of criminal justice.” W.R. Grace, 526 F.3d at 510 (quoting Unitea'
States v. Jackson, 508 F.2d lOOl, 1007 (7th Cir. 1975)).

Here, Diskin requested disclosure of expert testimony on September 22,
2017. (Doc. l9). Discovery was due September 27, 2017. (Doc. 17). On Diskin’s
request, the trial was continued multiple times after that. On July 5, 2018, Diskin
filed a suppression motion and requested a hearing. (Doc. 37). The suppression
hearing was rescheduled multiple times because Diskin’s counsel was
subsequently substituted twice. (Docs. 58, 76). The hearing was finally set for
February 22, 2019, On January 3, 2019, Diskin notified the government he would
present a drug dog expert at the suppression hearing. (Doc. 104 at 2). On January
10, 2019, Diskin sent his drug dog expert report to the government. (Doc. 104 at

2). On February 14, 2019, the government filed a notice that it was presenting a

3
drug dog expert at the suppression hearing. (Doc. 97). On February 15, 2019, the

government sent its drug dog expert report to Diskin. (Doc. 104 at 3).

Diskin argues the government’s late disclosure runs afoul of Rule 16 and
this Court’s scheduling order, and prejudices his suppression motion. The
government responds its late disclosure was because it could not locate its expert.

HA few things are worth pointing out here. First, the discovery deadline has
long since passed. But by its terms, discovery required under Rule 16 is relegated
to evidence the government intends to ca11 in its case-in-chief. Drug dog expert
testimony is unique in that it is generally relevant only to suppression issues, not to b
guilt or'innocence. There is no reason to hire a drug dog expert until the issue is
raised in a motion to suppress, which usually occurs much later than the discovery
deadline. Second, the government would not have reason to find a drug dog expert
until Diskin hired one and produced an expert report. So for purposes of Diskin’s
motion to exclude, the Court is not operating under Rule 16 but instead under its
inherent authority to assure the proper and orderly administration of criminal
justice.

Diskin produced his drug dog expert’s report on January 10, a full six weeks
before the suppression hearing. Even allowing the government some leeway, it
should not have taken until only a week before the hearing to locate its expert and

produce a report. The Court Was able to locate the expert within minutes with an

4
intemet search. Under the circumstances and the Court’s inherent authority to

control the administration ofjustice, the Court holds the government’s late
disclosure prejudices Diskin. The government’s drug dog expert is excluded from

the suppression hearing

fr
DATEDthiS ,Q/$ day OrFebruary, 2019,

ll
:

\AMM / {c/t/éé¢=/

’SUSAN P. wATTERs
UNITED sTATES DISTRICT JUDGE

